Exhibit 10.64

 

 

AMENDMENT NO. 1 TO LICENSE AND SUPPLY AGREEMENT

 

This AMENDMENT NO. 1 TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is made
and entered into as of October 9, 2013 and shall become effective upon the
closing of an IPO (as defined in the License Agreement). This Amendment amends
that certain License and Supply Agreement dated as of May 23, 2013 (the “License
Agreement”), by and between Ruthigen, Inc., a Delaware corporation (“Ruthigen”)
and Oculus Innovative Sciences, Inc., a Delaware corporation (“Oculus”).
Capitalized terms used and not defined herein shall have the meanings given to
them in the License Agreement.

 

WHEREAS, Section 15.13 of the License Agreement provides that the License
Agreement may be amended, if such amendment is reduced to writing and signed by
the authorized officers of both Parties to the License Agreement;

WHEREAS, the Parties wish to amend the second milestone event listed in Section
7.1 of the License Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:

1. Amendment to Second Milestone Event. The second milestone event set forth in
Section 7.1 of the License Agreement is hereby deleted in its entirety and the
following inserted in lieu thereof:

2. Upon first clinical trial site selection for the Phase I/II    One Million
Dollars ($1,000,000)

 

2. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the License Agreement shall continue in full force
and effect.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws in force in the State of California, without giving
effect to the choice of laws provisions thereof.

4. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to License and
Supply Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

   

OCULUS

 

OCULUS INNOVATIVE SCIENCES INC.

RUTHIGEN

 



RUTHIGEN, INC.

 

By:      /s/ James Schutz By:      /s/ Hojabr Alimi Name: James Schutz Name:
Hojabr Alimi Title:   Chief Executive Officer Title:   Chief Executive Officer
Date:   10/9/13 Date:  10/9/13

 

